Title: From Alexander Hamilton to James Miller, 16 November 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir:
            New York Novr. 16th. 1799
          
          I enclose to you a list of articles furnished by Col Parker to Captain Bishop’s company. You will be pleased I request you to take immediate measures for replacing to Col. Parker the articles thus furnished. Let the charge be made against Captain Bishop’s company—
          Colonel Parker has procured also contracted for two hundred acres of ground land at Three pounds five shillings and six pence Virginia currency per acre to be paid in three and six months with a deduction of interest if the money is immediately paid. I would — thank request you to take immediate measures for supplying Col. Parker with the requisite funds for completing the purchase of this land.
          Captain MacRea of the second regiment of Artillerists and Engineers is recruiting at Alexandria in Virginia. He writes to me that he is destitute of Tents and Camp Utensils—You will be pleased to supply him immediately with camp utensils for a full company. He has received a sufficient supply of Clothing.
          Jas Miller Esr.
        